Case 2:19-cr-20037-PKH Document1 Filed 11/20/19 Page 1 of 3 PagelD #: 1

USDISTRICT COURT _
WESTERN DIST ARKANSAS
IN THE UNITED STATES DISTRICT COURT FILE
WESTERN DISTRICT OF ARKANSAS Nov 20 2019
FORT SMITH DIVISION DOUGLAS F. YOUNG. Clerk
B
UNITED STATES OF AMERICA ) Deputy Clerk
)
" NEN 2'19CL 20037 06
) 18 U.S.C. § 242
ANTHONY BOEN )
INDICTMENT
The Grand Jury Charges:
INTRODUCTION

1. At all times material to this Indictment. ANTHONY BOEN was the Sheriff of
Franklin County, Arkansas.

2. As Sheriff, ANTHONY BOEN was the chief law enforcement officer in Franklin
County and was responsible for running both the Franklin County Sheriff's Office (‘FCSO”) and
Franklin County Jail.

3. J.P., a pretrial detainee, was held on a pending criminal charge and being transported
to the Franklin County Jail on or about September 14, 2017.

4. Z.G., a pretrial detainee, was being held on a pending criminal charge at the Franklin
County Jail in the fall of 2018. Z.G. was shackled to a bench in the jail’s shower room on or about
December 3, 2018.

5. B.E., a pretrial detainee, was arrested by FCSO and being held at the Franklin
County Jail on or about November 21, 2018.

Paragraphs 1 through 5 are hereby incorporated by reference into the counts set forth below.
Case 2:19-cr-20037-PKH Document1 Filed 11/20/19 Page 2 of 3 PagelD #: 2

COUNT 1
(Deprivation of Rights Under Color of Law)

On or about September 14, 2017, in the Western District of Arkansas, Fort Smith Division,
the defendant, ANTHONY BOEN, was the Sheriff of Franklin County, Arkansas, and while acting
under color of law, willfully deprived J.P., a person known to the Grand Jury, of the right, secured
and protected by the Constitution and laws of the United States, to be free from the deprivation of
liberty without due process of law, which includes the right to be free from the use of unreasonable
force by a law enforcement officer. Specifically, while transporting J.P. to the Franklin County Jail
with an FCSO deputy, ANTHONY BOEN punched J.P. multiple times in the head and body while
J.P. was handcuffed and shackled in the back ofa patrol vehicle and was not resisting. The offense
resulted in bodily injury to J.P.

All in violation of 18 United States Code, Section 242.

COUNT 2
(Deprivation of Rights Under Color of Law)

On or about November 21, 2018, in the Western District of Arkansas, Fort Smith Division,
the defendant, ANTHONY BOEN, was the Sheriff of Franklin County, Arkansas, and while acting
under color of law, willfully deprived B.E., a person known to the Grand Jury, of the right, secured
and protected by the Constitution and laws of the United States, to be free from the deprivation of
liberty without due process of law, which includes the right to be free from the use of unreasonable
force by a law enforcement officer. Specifically, ANTHONY BOEN ordered B.E. brought to the
detectives’ office, pushed B.E. onto the floor, and grabbed B.E.’s hair or beard. The offense resulted
in bodily injury to B.E.

All in violation of 18 United States Code, Section 242.
Case 2:19-cr-20037-PKH Document1 Filed 11/20/19 Page 3 of 3 PagelD #: 3

COUNT 3
(Deprivation of Rights Under Color of Law)

On or about December 3, 2018, in the Western District of Arkansas, Fort Smith Division.
the defendant, ANTHONY BOEN, was the Sheriff of Franklin County, Arkansas. and while acting
under color of law, willfully deprived Z.G., a person known to the Grand Jury, of the right, secured
and protected by the Constitution and laws of the United States, to be free from the deprivation of
liberty without due process of law, which includes the right to be free from the use of unreasonable
force by a law enforcement officer. Specifically, ANTHONY BOEN struck Z.G. multiple times in
the head while Z.G. was shackled to a bench in the Franklin County Jail and was not resisting. The
offense resulted in bodily injury to Z.G.

All in violation of 18 United States Code, Section 242.

 

 

A true bill. DUANE (DAK) KEES

UNITED STATES ATTORNEY
/s/ Grand Jury Foreperson Mik.
Foreperson By: Brafdon Carter

Assistant United States Attorney
Ark. Bar Number 2005241

414 Parker Avenue

Fort Smith, AR 72902

Phone: (479) 494-4075

Email: brandon.t.carter@usdoj.gov

h

(fbf Se.
Michael J<Songer
Trial Attorney, Civil Rights Division
United States Department of Justice
950 Pennsylvania Ave., NW
Washington, D.C. 20530
Email: Michael.Songer@crt.usdoj.gov

 
